

117 S2572 IS: Click to Quit Act
U.S. Senate
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2572IN THE SENATE OF THE UNITED STATESJuly 30, 2021Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require online platforms to provide a mechanism for the deletion of user accounts, and for other purposes.1.Short titleThis Act may be cited as the Click to Quit Act.2.Requirements for online platforms regarding account deletion(a)Mechanism for deletion(1)In generalBeginning 1 year after the date of enactment of this section, an online platform shall provide a mechanism by which a user may delete or otherwise terminate the account of such user on the online platform.(2)RequirementsThe mechanism described in paragraph (1) shall be—(A)in the form of a tab, link, button, or other easy-to-use process; (B)in easily understandable, concise, accurate, and clear language; and(C)located in a conspicuous position (as determined by the Commission).(b)Enforcement by the Commission(1)Unfair or deceptive acts or practiceA violation of subsection (a) or a regulation promulgated thereunder shall be treated as a violation of a rule defining an unfair or deceptive act or practice under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).(2)Powers of the Commission(A)In generalThe Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this section.(B)Privileges and immunitiesAny person who violates subsection (a) or a regulation promulgated thereunder shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).(C)Authority preservedNothing in this section shall be construed to limit the authority of the Commission under any other provision of law.(3)RulemakingThe Commission shall promulgate in accordance with section 553 of title 5, United States Code, such rules as may be necessary to carry out this section.(c)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Trade Commission.(2)Online platformThe term online platform means any public-facing website, web application, or digital application (including a social network, ad network, or search engine) that allows a user to create an account on the website or application, including by using information from an account associated with another website or application to register with, sign in to, or otherwise access the website or application involved.